PER CURIAM.
The board of governors of the Florida Bar has petitioned the Court to amend rule 1-4.3, Rules Regulating the Florida Bar, to increase the board’s executive committee from seven to nine members. According to the board, the additional members are needed because of the recent increase in the number of seats on the board itself. After considering this petition, we agree to the proposal and amend rule 1-4.3 to read as follows:
1-4.3 Committees. The board of governors shall create an executive committee composed of the president, president-elect, chairman of the budget committee, chairman of the legislation committee, two (2) members of the board appointed by the president, and two (2) three (3) members of the board elected by the board to act upon such matters as arise and require disposition between meetings of the board; a budget committee composed of nine (9) members with three-year staggered terms; grievance committees as provided for in chapter 3; unlicensed practice of law committees as provided for in chapter 10; and a professional ethics committee.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.